DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,007,886 in view of Murphy (US Pub No. 2014/0079534).
Regarding claim 15, Claim 1 of US Pat No. 11,007,886 teaches a method for traffic-based energy generation and traffic regulation, comprising:
harvesting energy from an air wake of traffic on a roadway;
receiving the harvested energy at the power transmission unit configured for storing the harvested energy in the storage battery, the power transmission unit further comprising a power transmitter for transmitting a directional wireless power beam using the harvested energy stored in the storage battery;
tracking and measuring, with a detector, the movement of a vehicle of the traffic on the roadway;
generating, by the detector, at least one first set of tracking and measurement signals;
receiving, by a control system operatively connected to the detector and the power transmission unit, the at least one first set of tracking and measurement signals, the control system having circuitry configured for analysis of the tracking and measurement signals;

actuating, by the control system, the power transmitter to transmit a directional wireless power beam to the vehicle based on the vehicle being in compliance with the at least one traffic regulation.
US Pat No. 11,007,886 does not teach a vertical axis wind turbine. 
Murphy teaches a vertical axis wind turbine (See abstract and [0009]).  A person of ordinary skill in the art would have recognized that using Murphy’s vertical axis wind turbine for greater reduced wind drag leading to greater efficiency.
Claim 16 of the current application corresponds to claim 2 of US Pat No. 11,007,886.
Claim 17 of the current application corresponds to claim 3 of US Pat No. 11,007,886.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683